PER CURIAM.
Appellant petitioned for a writ of mandamus to compel reinstatement of his provisional gain time credits, alleging that he had exhausted his administrative remedies. In its response, the Department of Corrections alleged that he had not. Although the contradictory allegations created a disputed question of fact that could not be resolved on the basis of the pleadings, the trial court summarily dismissed the petition, without offering the petitioner the opportunity to submit evidence that he had filed an administrative grievance.
Because the petition stated a facially sufficient claim for reinstatement under Lancaster v. State, 656 So.2d 533 (Fla. 4th DCA 1995), rev. granted, 666 So.2d 901 (Fla.1996), the summary dismissal is reversed. On remand, the trial court should determine first whether appellant has exhausted his administrative remedies, and then consider whether he has demonstrated a right to reinstatement of his gain time.
GUNTHER, C.J., and GLICKSTEIN and PARIENTE, JJ., concur.